GRAY, Justice
(concurring).
I agree that this cause should be reversed and remanded but for reasons other than those stated by Chief Justice ARCHER.
*240The testimony quoted in the opinion shows, at most, no more than that appellee, husband, selected Fort Hood as the family home and domicile and that appellant, wife, refused to join him there. This may show desertion on the part of the wife. Haymond v. Haymond, 74 Tex. 414, 12 S.W. 90. Or it may constitute abandonment. Provine v. Provine, Tex.Civ.App., 172 S.W. 587. In either event the desertion, or abandonment, is not shown to have continued for a period of three years as is required by Art. 4629, Vernon’s Ann.Civ.St. If, on the other hand, it be asserted that appellant’s refusal to come to Fort Hood constitutes cruel treatment of such a nature as to render the further living together of the parties insupportable, it is my opinion that the evidence is not full and satisfactory.
For the reasons stated I agree that the judgment of the trial court must be reversed. Also, I accept appellee’s statement that the cause has not been fully developed and agree that a remand of the cause is proper.